In a proceeding pursuant CPLR article 78 to review a determination of the State of New York Department of Health finding insufficient evidence to credit the petitioners’ complaint of unlawful discrimination pursuant to Public Health Law § 206-a, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Yachnin, J.), entered June 26, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We agree with the court’s finding that the respondents’ determination was not arbitrary and capricious or without a rational basis (see, Matter of Pell v Board of Educ., 34 NY2d *528222). The petitioners’ remaining contentions lack merit. Bracken, J. P., Santucci, McGinity and Luciano, JJ., concur.